DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
In view of the Amendments to the Claims filed May 10, 2022, the rejections of claims 1-14 and 18-27 under 35 U.S.C. 103 previously presented in the Office Action sent December 10, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-14, 20-23, and 25-29 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “the upper plate” on line 6. 
It is unclear if “the upper plate” recited on line 6 of claim 1 is referring to the “planar upper plate” recited on line 5 of claim 1 or if “the upper plate” recited on line 6 of claim 1 is referring to an entirely different upper plate altogether. Appropriate correction is required.
Amending “the upper plate” to “the planar upper plate” would overcome the objection.
Claims 8, 9, 13, and 14 are objected to because of the following informalities:  
Claims 8, 9, 13, and 14 recite, “the upper plate, lower plate, first side plate, and second side plate” on line 1-2. 
It is unclear if “the upper plate, lower plate, first side plate, and second side plate” recited on line 1-2 of claims 8, 9, 13, and 14 is referring to the “planar upper plate” recited on line 5 of claim 1, the “planar lower plate” recited on line 6 of claim 1, the “first C-shaped side plate” recited on line 8 of claim 1, and the “second C-shaped side plate” recited on line 11 of claim 1 or if “the upper plate, lower plate, first side plate, and second side plate” recited on line 1-2 of claims 8, 9, 13, and 14 is referring to an entirely different upper plate, lower plate, first side plate, and second side plate altogether. Appropriate correction is required.
Amending “the upper plate, lower plate, first side plate, and second side plate” to “the planar upper plate, planar lower plate, first C-shaped side plate, and second C-shaped side plate” would overcome the objections.
Claim 9 is objected to because of the following informalities:  
Claim 9 recites, “the remaining upper plate, lower plate, first side plate, and second side plate” on line 2-3. 
It is unclear if “the remaining upper plate, lower plate, first side plate, and second side plate” recited on line 2-3 of claim 9 is referring to the “planar upper plate” recited on line 5 of claim 1, the “planar lower plate” recited on line 6 of claim 1, the “first C-shaped side plate” recited on line 8 of claim 1, and the “second C-shaped side plate” recited on line 11 of claim 1 or if “the remaining upper plate, lower plate, first side plate, and second side plate” recited on line 2-3 of claim 9 is referring to an entirely different remaining upper plate, lower plate, first side plate, and second side plate altogether. Appropriate correction is required.
Amending “the remaining upper plate, lower plate, first side plate, and second side plate” to “the remaining planar upper plate, planar lower plate, first C-shaped side plate, and second C-shaped side plate” would overcome the objection.
Claim 20 is objected to because of the following informalities:  
Claim 20 recites, “the upper and lower plates” on line 2-3. 
It is unclear if “the upper and lower plates” recited on line 2-3 of claim 20 is referring to the “planar upper plate” recited on line 5 of claim 1 and the “planar lower plate” recited on line 6 of claim 1 or if “the upper and lower plates” recited on line 2-3 of claim 20 is referring to an entirely different upper and lower plates altogether. Appropriate correction is required.
Amending “the upper and lower plates” to “the planar upper and lower plates” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 28 recites, “wherein the planar upper and lower plates are thicker than the first and second C-shaped plates”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the planar upper and lower plates are thicker than the first and second C-shaped plates.
The specification does not depict, in Fig. 1-11 not disclosed as drawn to scale, or describe the planar upper and lower plates are thicker than the first and second C-shaped plates.
Claim 29 recites, “wherein the plurality of joints is the only joining technique”. 
The specification, as originally filed, does not evidence applicant had in possession an invention including the plurality of joints is the only joining technique.
The claimed plurality of joints is not a joining technique, the plurality of joints includes first and second portions which are joined adjacently by a clinching technique. 
The specification does not discuss or describe the plurality of joints is the only joining technique and the specification does not teach the plurality of joints as a joining technique. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites, “wherein the plurality of joints is the only joining technique”.
However, the claimed plurality of joints is not a joining technique. The plurality of joints includes first and second portions which are joined adjacently by a clinching technique
It is unclear as to the scope of structures encompassed by the phrase “wherein the plurality of joints is the only joining technique” because it is unclear how the plurality of joints is a joining technique and the only joining technique. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 20-23, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al. (U.S. Pub. No. 2016/0329830 A1) in view of Lin et al. (JP 2010-90603 A).
With regard to claim 1, Kalus et al. discloses a solar system, comprising:
a solar array (see Fig. 6A); and 
a support structure configured to support the solar array, wherein the support structure includes a structural beam (see Fig, 6A-C depicting structural beam and attachment features cited to read on the claimed support structure including a structural beam as it mechanically supports the cited solar array). 

Kalus does not teach wherein the structural beam includes an upper plate, lower plate, and first and second side plates as claimed.
However, Lin et al. discloses a structural beam (see Title, Abstract, and Fig. 20-21). Lin et al. is analogous art because Lin et al., like applicant and Kalus, is concerned with structural beams.
Lin et al. teaches a structural beam comprising:
a planar upper plate (such as depicted in Fig. 20-21 and annotated Fig. 21 below, a planar upper plate including 18a and 18d towards the upper portion of the structural beam including planar portions);

    PNG
    media_image1.png
    584
    579
    media_image1.png
    Greyscale

Annotated Fig. 21
a planar lower plate disposed opposite to the upper plate (such as depicted in Fig. 20-21 and annotated Fig. 21 above, a planar lower plate including 20a and 20d towards the lower portion of the structural beam disposed opposite to the cited upper plate and having plana portions);
a first C-shaped side plate interposed between the planar upper and lower plates (such as depicted in Fig. 20-21 and annotated Fig. 21 above, a first C-shaped side plate including the left side 19b, 19du, and 19dl interposed between the planar upper and lower plates), the first C-shaped side plate including
a first side surface and a pair of first tabs extending perpendicularly therefrom (as depicted in annotated Fig. 21 above, the cited first C-shaped side plate has a first side surface 19b and a pair of tabs 19du and 19dl extending perpendicular therefrom);
a second C-shaped side plate interposed between the planar upper and lower plates and spaced from the first C-shaped side plate (such as depicted in Fig. 20-21 and annotated Fig. 21 above, a second C-shaped side plate including the right side 19b, 19du, and 19dl interposed between the cited planar upper and lower plates and spaced from the cited first C-shaped side plate), the second C-shaped side plate including
a second side surface and a pair of second tabs extending perpendicularly therefrom (as depicted in annotated Fig. 21 above, the cited second C-shaped side plate has a first side surface 19b and a pair of tabs 19du and 19dl extending perpendicular therefrom), wherein
the planar upper plate, the planar lower plate, the first C-shaped side plate, and the second C-shaped side plate define a closed shape cross-section transverse to a length of the structural beam (such as depicted in annotated Fig. 20 below, the cited planar upper plate, the cited planar lower plate, the cited first C-shaped side plate, and the cited second C-shaped side plate define a closed shape cross-section; see Fig. 5 exemplifying the cited closed shape-cross-section is a cross-section transverse to a length of the structural beam); and

    PNG
    media_image2.png
    330
    440
    media_image2.png
    Greyscale

Annotated Fig. 20
a plurality of joints, each joint including a first portion of one of the upper or lower planar plates and a second portion of one of the first or second C-shaped side plates, wherein the first and second portions are clinched adjacent to each other (such as depicted in Fig. 20, a plurality of joints 21, each joint 21 including a first portion of one of the cited upper or lower planar plates and a second portion of one of the cited first or second C-shaped side plates, wherein the first and second portions are clinched adjacent to each other; [0079] and see Fig. 8a-d).

Lin et al. teaches the structural beam exhibits sufficient strength while requiring low production cost (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the structural beam in the system of Kalus et al. to include the structural beam design of Lin et al. because it would have provided for a structural beam with sufficient strength while requiring low production cost. 
With regard to claim 2, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein the solar tracking system includes 
a base configured to support the support structure (see Foundation/Pile depicted in Fig. 15D, as modified by Lin et al. above).
With regard to claim 3, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the base is configured to rotatably support the support structure (see Foundation/Pile depicted in Fig. 15D “see torque tube”, as modified by Lin et al. above).
With regard to claim 4, dependent claim 2 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the base is formed from the structural beam (see Fig. 15D which would provide the cited base formed from the cited structural beam, as modified by Lin et al. above).
With regard to claim 5, dependent claim 2 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the solar system includes a torque tube configured to support the support structure on the base (see torque tube depicted in Fig. 15D, as modified by Lin et al. above).
With regard to claim 6, dependent claim 5 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the torque tube is configured to rotatably support the support structure on the base (see torque tube depicted in Fig. 15D).
With regard to claim 7, dependent claim 5 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the torque tube is formed from the structural beam (see Fig. 15D which would provide for the cited torque tube is formed from the structural beam, as modified by Lin et al. above).
With regard to claim 8, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein 
the upper plate, lower plate, first side plate, and second side plate are formed from the same material (see Fig. 20-21 and see for example [0017] and [0054]).
With regard to claim 9, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein 
all of the upper plate, lower plate, first side plate, and second side plate are formed from a different material (as the material, or chemical composition, of each of the cited upper plate, lower plate, first side plate, and second side plate are inherently not 100% identical, the cited upper plate, lower plate, first side plate, and second side plate are cited to read on the claimed “formed from a different material”).
With regard to claim 10, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
each joint of the plurality of joints forms a mushroom profile (see Fig. 8a and Fig. 8c depicting each joint of the plurality of joints can form a mushroom profile, or a shape resembling the cap of a mushroom).
With regard to claim 11, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
each joint of the plurality of joints forms a rectangular profile (see Fig. 8b depicting each joint of the plurality of joints can form a rectangular profile, or a shape resembling a rectangle).
With regard to claim 12, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
a portion of the joints of the plurality of joints form a mushroom profile (such as the portion of the joints 21 at the cited lower plate depicted in Fig. 8a and Fig. 8c as forming a mushroom profile, or a shape resembling the cap of a mushroom) and 
a portion of the joints of the plurality of joints form a rectangular profile (such as the portion of the joints 21 at the cited upper plate depicted in Fig. 8b as forming a rectangular profile, or a shape resembling a rectangle).
With regard to claim 13, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein 
at least one of the upper plate, lower plate, first side plate, and second side plate includes a varying thickness (as depicted in Fig. 20-21, at least one of the cited upper plate, cited lower plate, cited first side plate, and cited second side plate includes a varying thickness at least at the grooved and protruded portions).
With regard to claim 20, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
an outer surface of each tab of the pair of first and second tabs is configured to abut an inner surface of the upper and lower plates (as depicted in Fig. 20-21, an outer surface of each cited tab of the pair of first and second tabs is configured to abut an inner surface of the cited upper and lower plates).
With regard to claim 21, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
the plurality of joints are positioned on the pair of first and second tabs (as depicted in Fig. 20, the cited plurality of joints 21 are positioned on the cited pair of first and second tabs).
With regard to claim 22, Kalus et al. discloses a solar system, comprising:
a solar array (see Fig. 17A); and 
a torque tube configured to support the solar array (see Fig, 17A-C depicting beam and attachment features cited to read on the claimed torque tube as it is a long hollow member, see Fig. 17Dc and Fig. 17D4, structurally capable of having a torque applied), wherein 
the torque tube is structural beam (1702, Fig. 17A-C).

Kalus does not teach wherein the structural beam includes an upper plate, lower plate, and first and second side plates as claimed.
However, Lin et al. discloses a structural beam (see Title, Abstract, and Fig. 20-21). Lin et al. is analogous art because Lin et al., like applicant and Kalus, is concerned with structural beams.
Lin et al. teaches a structural beam comprising:
a planar upper plate (such as depicted in Fig. 20-21 and annotated Fig. 21 below, a planar upper plate including 18a and 18d towards the upper portion of the structural beam including planar portions);

    PNG
    media_image1.png
    584
    579
    media_image1.png
    Greyscale

Annotated Fig. 21
a planar lower plate disposed opposite to the upper plate (such as depicted in Fig. 20-21 and annotated Fig. 21 above, a planar lower plate including 20a and 20d towards the lower portion of the structural beam disposed opposite to the cited upper plate and having plana portions);
a first C-shaped side plate interposed between the planar upper and lower plates (such as depicted in Fig. 20-21 and annotated Fig. 21 above, a first C-shaped side plate including the left side 19b, 19du, and 19dl interposed between the planar upper and lower plates), the first C-shaped side plate including
a first side surface and a pair of first tabs extending perpendicularly therefrom (as depicted in annotated Fig. 21 above, the cited first C-shaped side plate has a first side surface 19b and a pair of tabs 19du and 19dl extending perpendicular therefrom);
a second C-shaped side plate interposed between the planar upper and lower plates and spaced from the first C-shaped side plate (such as depicted in Fig. 20-21 and annotated Fig. 21 above, a second C-shaped side plate including the right side 19b, 19du, and 19dl interposed between the cited planar upper and lower plates and spaced from the cited first C-shaped side plate), the second C-shaped side plate including
a second side surface and a pair of second tabs extending perpendicularly therefrom (as depicted in annotated Fig. 21 above, the cited second C-shaped side plate has a first side surface 19b and a pair of tabs 19du and 19dl extending perpendicular therefrom), wherein
the planar upper plate, the planar lower plate, the first C-shaped side plate, and the second C-shaped side plate define a closed shape cross-section transverse to a length of the structural beam (such as depicted in annotated Fig. 20 below, the cited planar upper plate, the cited planar lower plate, the cited first C-shaped side plate, and the cited second C-shaped side plate define a closed shape cross-section; see Fig. 5 exemplifying the cited closed shape-cross-section is a cross-section transverse to a length of the structural beam); and

    PNG
    media_image2.png
    330
    440
    media_image2.png
    Greyscale

Annotated Fig. 20
a plurality of joints, each joint including a first portion of one of the upper or lower planar plates and a second portion of one of the first or second C-shaped side plates, wherein the first and second portions are clinched adjacent to each other (such as depicted in Fig. 20, a plurality of joints 21, each joint 21 including a first portion of one of the cited upper or lower planar plates and a second portion of one of the cited first or second C-shaped side plates, wherein the first and second portions are clinched adjacent to each other; [0079] and see Fig. 8a-d).

Lin et al. teaches the structural beam exhibits sufficient strength while requiring low production cost (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the structural beam in the system of Kalus et al. to include the structural beam design of Lin et al. because it would have provided for a structural beam with sufficient strength while requiring low production cost
With regard to claim 23, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
the closed shape cross-section of the structural beam is rectangular (see annotated Fig. 20 above depicting the cited closed shape cross-section of the structural beam as rectangular, or having a shape resembling a rectangle between surfaces of 19b, 19au, and 19al). 
With regard to claim 26, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
the structural beam is hollow (see Fig. 20-21).
With regard to claims 25 and 27, independent claims 1 and 22 are obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
the transverse closed shape cross-section is perpendicular to a length of the structural beam (see Fig. 5 depicting the cited closed shape cross-section as perpendicular to a length of the structural beam).
With regard to claim 28, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
the planar upper and lower plates are thicker than the first and second C-shaped side plates (the cited planar upper and lower plates are cited to read on the claimed “are thicker than the first and second C-shaped side plates” because they include a portion having vertical thicknesses that are thicker than portions having vertical thicknesses of the first and second C-shaped side plates as depicted in annotated Fig. 21’ below).

    PNG
    media_image3.png
    585
    511
    media_image3.png
    Greyscale

Annotated Fig. 21’
With regard to claim 28, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses
the plurality of joints is the only joining technique (the cited plurality of joints 21 is cited to read on the claimed “is the only joining technique” because they include the joining technique of clinching, recall [0079], Fig. 8a-d, and Fig. 20, which does not include welding, mechanical fasteners, adhesives, or the like).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al. (U.S. Pub. No. 2016/0329830 A1) in view of Lin et al. (JP 2010-90603 A), as applied to claims 11-13, 20-23, and 25-29 above, and in further view of Power From Sunlight (“Salt Corrosion Resistance: How to Protect Your Solar PV System from Salt Corrosion”).
With regard to claim 14, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above.
Kalus et al., as modified above, does not disclose wherein at least one of the upper plate, lower plate, first side plate, and second side plate is pre-coated with a corrosion protective material prior to being coupled to one another by clinching.
However, Power From Sunlight teaches a coating of paint can be applied to solar cell frames to avoid corrosion (see page 1-2). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the upper plate, lower plate, first side plate, and/or second side plate in the device of Kalus et al., as modified above, to include a coating of paint, reading on the claimed corrosion protective material, as suggested by Power From Sunlight because it would avoid corrosion. The claimed “prior to being coupled to one another by clinching” does not definitely impart additional structural requirements to the cited upper plate, lower plate, first side plate, and second side plate and therefore Kalus et al., as modified above, is cited to teach the required structure of the cited upper plate, lower plate, first side plate, and second side plate.

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        May 20, 2022